                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Dennell Malone,                                    Case No. 19-cv-835 (WMW/BRT)

                          Petitioner,
                                                ORDER ADOPTING REPORT AND
      v.                                            RECOMMENDATION

Warden R. Marques,

                          Respondent.


      This matter is before the Court on the August 19, 2019 Report and

Recommendation (R&R) of United States Magistrate Judge Becky R. Thorson. (Dkt. 15.)

Because no objections have been filed, this Court reviews the R&R for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Having reviewed the R&R, the Court finds no clear error.

      Based on the R&R, the foregoing analysis and all the files, records, and

proceedings herein, IT IS HEREBY ORDERED:

      1.     The August 19, 2019 R&R, (Dkt. 15), is ADOPTED.

      2.     Petitioner Dennell Malone’s petition for writ of habeas corpus, (Dkt. 1), is

DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: October 3, 2019                                s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge
